DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-18 in the reply filed on 12/30/2020 is acknowledged.
Claims 1-4 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting surface of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an X-ray pulse” in line 3. It is unclear if the X-ray pulse is a part of the claimed invention. Accordingly, all limitation further defining the X-ray pulse are indefinite for attempting to further define an unclaimed element. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US 20160192843 A1), hereinafter Kruger in view of NPL Xiang et al. (“X-ray acoustic computed tomography with pulsed x-ray beam from a medical linear accelerator”), hereinafter Xiang. 
Regarding claim 5,
Kruger teaches an acoustic detector cup (at least fig. 8) comprising:
A breast opening configured to receive a breast (See annotated fig. 8 below);
An outer layer (at least fig. 6 (C) and fig. 8 (Spherical Breast Cup) and corresponding disclosure) coupled to the breast opening (See annotated fig. 8 below) and configured to allow a light pulse to pass through ([0025] which discloses a pulsed radiation is applied to the object from a light source. Examiner notes the light would necessarily pass through the outer layer to reach the object).
An inner layer (at least fig. 7 (A) and annotated fig. 8 below) coupled to the outer layer ([0099] which discloses the cup and the transducers (within the inner layer) are acoustically coupled using degassed, RO water)and comprising a detector array shell ([0098] which discloses the hemispherical detector array (A) lies beneath the cup and is a hemispherical shell)
Wherein the detector array shell (A) comprises a plurality of ultrasound transducer elements ([0099] which discloses the detector array is embed with 512 transducer elements) configured to receive radiation induced acoustic waves caused by the radiation pulse interacting with the breast (Abstract which discloses the transducers detect acoustic waves which are generated when an object is irradiated with light generated by the light source).

Xiang teaches an X-ray pulse in order to generate X-ray induced acoustic waves (Abstract which discloses applying a short pulsed x-ray beams and x-ray generated ultrasound signals detected by an ultrasound transducer)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kruger to include an X-ray pulse as taught by Xiang in order to extend the depth limit and provide means for dosimetric measurement (pg. 5). Such a modification amounts to merely a simple substitution of one known radiation source for another rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the cup would allow x-ray pulses to pass through.


    PNG
    media_image1.png
    390
    861
    media_image1.png
    Greyscale


Regarding claim 6,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the breast opening is further configured to further receive the breast in a natural shape without 

Regarding claim 7,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the outer layer is further configured to receive and contain a quantity of fluid in order to provide acoustic coupling medium between the breast and the ultrasound transducers ([0097] which discloses a small amount of water is placed in the breast cur (i.e. outer layer) to provide acoustic coupling between the breast and the breast cup. Examiner notes this would provide coupling between the breast and the ultrasound transducers as well)

Regarding claim 8,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the outer layer is thermoformed shell ([0097] which discloses the spherically shaped cup is thermoformed).

Regarding claim 9,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the outer layer comprises a material suitable for allowing the X-ray pulse to pass through ([0097] which discloses the cup is thermoformed from polyethylene terephthalate. Examiner notes polyethylene terephthalate (PET) is a suitable material for allowing X-ray pulse to pass through according to applicant’s specification (Pg. 11))

Regarding claim 10,
Kruger, as modified, teaches the elements of claim 9 as previously stated. Kruger further teaches wherein the material comprises polyethylene terephthalate (PET) ([0097] which discloses the cup is thermoformed from polyethylene terephthalate).

Regarding claim 12,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the inner layer comprises an extension configured to attach to a mounting surface (See annotated fig. 8 above).

Regarding claim 13,
Kruger, as modified, teaches the elements of claim 12 as previously stated. Kruger further teaches wherein the extension is plastic ([0098] which discloses the detector array is comprised of a shell made of plastic. Examiner notes the extension as annotated above is part of the shell and is thus plastic).

Regarding claim 14,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the detector array shell is hemispherical ([0098] which discloses the detector array is  comprised of a hemispherical shell).

Regarding claim 15,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the detector array shell comprises a radiation opening configured to receive radiation pulse 

Regarding claim 16,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger further teaches wherein the ultrasound transducer elements are further configured to convert the acoustic waves into electrical signals ([0025] which discloses the plurality of transducers receive the acoustic waves and convert them into electrical signals). Examiner notes in the modified system the acoustic waves are XA waves.

Regarding claim 18,
Kruger, as modified, teaches the elements of claim 5 as previously stated. Kruger, as modified, further teaches an imaging system comprising the acoustic detector cup of claim 5. 
Xiang further teaches wherein using X-ray to generate acoustic waves is considered x-ray acoustic computed tomography (Abstract). Thus, the modified system of Kruger and Xiang is necessarily an X-ray computed tomography system comprising: the acoustic detector cup of claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger and Xiang as applied to claim 5 above, and further in view of Yamamoto (US 20170035361 A1).
Regarding claim 11,
Kruger, as modified, teaches the elements of claim 5 as previously stated. While the outer layer is configured to allow radiation to pass through, it is not clear if the outer layer is optically clear in order to allow the radiation of Kruger to pass through.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the outer layer of Kruger to include an optically clear outer layer as taught by Yamamoto in order to allow the radiation and ultrasonic waves to easily pass through (Yamamoto [0049]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger and Xiang as applied to claim 16 above, and further in view of Oyama (US 20150320321 A1).
Regarding claim 17,
Kruger, as modified, teaches the elements of claim 16 as previously stated. Kruger further teaches wherein the detector array shell is configured to couple to a cable (at least fig. 1) and pass the electrical signal from the transducer elements to the cable ([0028]w which discloses the electrical signals are output from the transducers and converted by the computer (17). Examiner notes in order for the computer to convert the electrical signal it would receive the signal via the cable).
While it would appear that each transducer element would require a cable, a plurality of cables is not depicted nor disclosed by Kruger.
Nonetheless, Oyama, in a similar field of endeavor involving acoustic breast imaging, teaches a detector array shell (at least fig. 1 (102) and corresponding disclosure) comprising a plurality of ultrasound transducers (at least fig. 1 (211) and corresponding disclosure) configured to convert acoustic waves into electrical signals ([0091]).


    PNG
    media_image2.png
    573
    780
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793